Citation Nr: 0525207	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  00-09 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for cataracts based on 
exposure to bright sunlight while serving in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from June 1965 to April 
1966.

This case was the subject of an October 2001 hearing before 
the undersigned Veterans Law Judge.  The case was further the 
subject of an August 2003 Order of the Court of Appeals for 
Veterans Claims (Court), granting a Joint Motion for Remand 
of the parties dated in July 2003.  In short, the parties and 
the Court found that the Board failed to address the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for cataracts based on 
exposure to sunlight while serving in Vietnam.  The below 
action is directed in view of that Order.

During the pendency of this claim, VA's interpretation of the 
law regarding the presumption of soundness has changed 
significantly, in a manner that would most likely 
significantly affect the adjudication of the merits of the 
veteran's claim for service connection for cataracts.  See 
VAOPGCPREC 3-2003, further discussed below.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that, when a provision of law or regulation 
creates a new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement to the 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct for a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  The applicant's later claim, asserting rights 
that did not exist at the time of the prior claim, is 
necessarily a different claim.  Spencer v. Brown, 17 F.3d 
368, 372 (Fed. Cir. 1994) (citing Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993)).  Accordingly, entitlement to 
service connection for the disability on appeal will be 
addressed de novo.

The issue on appeal was the subject of a remand by the Board 
for development in December 2003.




FINDINGS OF FACT

1.  Cataracts clearly and unmistakably preexisted the 
veteran's entrance to military service.

2.  Cataracts clearly and unmistakably did not increase in 
severity due to exposure to bright sunlight in Vietnam or any 
other incident of military service.


CONCLUSION OF LAW

Cataracts were not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
February 2004, the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, although the VCAA notice letter that provided 
to the veteran does not specifically refer to the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The February 2004 letter advised 
the veteran to let VA know if there is "any other evidence 
or information" that he thought would help support his 
claim. Further, the veteran has not alleged prejudicial error 
which had an affect on the essential fairness of the April 
2000 adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

It is noted that the original rating decision on appeal was 
in April 2000.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until February 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran.  A VA 
medical opinion addressing the question at issue also has 
been obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153.

(a) General. The basic considerations relating to service 
connection are stated in 38 C.F.R. § 3.303. The criteria in 
this section apply only to disabilities which may have 
resulted from service in a period of war or service rendered 
on or after January 1, 1947. 
(b) Presumption of soundness. The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service. Only such conditions as are 
recorded in examination reports are to be considered as 
noted. (Authority: 38 U.S.C. 1111) 
(1) History of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease. They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof. 
(2) History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account. 
(3) Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record. 
(Authority: 10 U.S.C. 1219).  38 C.F.R. § 3.304.
(a) General. A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. (Authority: 38 U.S.C. 1153) 
(b) Wartime service; peacetime service after December 31, 
1946. Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 C.F.R. 
§ 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


Analysis

To rebut the presumption of sound condition under 38 USC 
§ 1111, VA must show by clear and unmistakable evidence both 
(1) that the disease or injury existed prior to service and 
(2) that the disease or injury was not aggravated by service.  
The veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 17, 2003).

At his personal hearing held in October 2001, the veteran 
testified that he was unaware that he had cataracts prior to 
service, but averred that the bright sun to which he was 
exposed in Vietnam aggravated any preservice condition. 

Service medical records reflect that upon first enlistment 
examination dated in February 1964, the veteran's systems 
were clinically evaluated as normal.  Upon active duty 
examination dated in June 1965, defective vision was noted.  
In his June 1965 report of medical history, the veteran 
reported a history of eye trouble.  He reported vision 
difficulties producing headaches and near-sightedness.  A 
clinical record dated in June 1965 indicates that the veteran 
failed a driver's test in May 1965.  The examiner noted that 
the veteran's visual acuity met the minimal standards for 
enlistment.  An impression of posterior subcapsular cataracts 
in both eyes was noted.  A December 1965 Medical Board report 
indicates that the veteran denied subjective deterioration of 
his vision since his enlistment, but claimed that the use of 
his eyes was more demanding in the Vietnam area.  It was 
concluded that the veteran had a chronic progressive disease 
which interfered with the performance of his duties and which 
existed prior to enlistment and had not been aggravated by 
his period of active duty.  

In regard to the veteran's argument that he met the 
presumption of soundness, veteran's report of medical 
examination at the time he entered into active duty noted a 
visual defect.  The veteran's eyes were examined by a 
specialist 10 days later and bilateral cataracts were 
diagnosed.  That examination was conducted on June 16, 1965, 
eight days after the veteran entered active duty on June 8, 
1965.  The veteran's June 1965 report of medical history 
indicated prior visual difficulties, the June 26, 1965 
clinical record indicating an impression of bilateral 
posterior subcapsular cataracts, and the December 1965 
Medical Board report noting that the veteran denied 
subjective deterioration of his vision since his enlistment.  
Finally, in his October 1965 claim, the veteran stated that 
his cataract condition was aggravated by active service, thus 
conceding by implication that the condition preexisted his 
entry into active service.  Further, the fee-basis physician, 
a diplomate in ophthalmology, who examined the veteran at the 
behest of VA in October 2004, noted that records indicate 
that cataracts were present at the time the veteran entered 
military service. The record contains no medical evidence 
suggesting that the veteran's bilateral cataracts were not 
present prior to active duty.  
Accordingly, the Board finds that the evidence clearly and 
unmistakably establishes that the veteran's cataract 
condition preexisted service.

As to the question of whether the preexisting cataract 
condition was aggravated by exposure to bright sun or some 
other event during his tour of active duty, the inservice 
Medical Board held that the veteran's bilateral eye disorder 
had not been aggravated by service. Also, in October 2004, 
after an examination and a review of the record, the fee-
basis physician concluded that exposure to sunlight more 
likely than not had not worsened the veteran's cataract 
condition. No medical opinion or other competent medical 
evidence specific to the veteran case has been submitted in 
support of his assertions to the contrary. The Board 
therefore finds that the evidence clearly and unmistakably 
establishes that the veteran's cataract condition was not 
aggravated in service. The presumption of soundness is 
rebutted, and service connection for cataracts based on 
exposure to bright sunlight while serving in Vietnam is 
denied. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.306.


ORDER

Service connection for cataracts based on exposure to bright 
sunlight while serving in Vietnam is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


